DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-14 are currently pending.

Claim Objections
Claim 11 is objected to because of the following informalities:  at the end of line 1, the semi-color is improper punctuation and instead should be a colon.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, 11, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,349,573 (Hiromori).

Regarding claim 1, Hiromori discloses a timer apparatus comprising: 
a first timing surface (for example, see surface labeled “15”, Fig. 3), 
5a display surface (see surface with digital timer 30, Fig. 3), 
a stop surface (see blank surface 4, Fig. 4, state of “non-use”; col. 2, lines 50-65; col. 3, lines 14-25), and 
a controller coupled to an orientation sensor (spherical conductor is displaced within the frame and contacts adjacent contacts to activate circuit; Abstract; When the timer A providing with a timer function only is turned upside down in a manner such that a face of side plates of the hollow body 1 indicating a prescribed time 9 thereon, for example 7 minutes, is situated on the top surface thereof after turning on a switch 40, the steel ball 6 abuts a pair of ON-contacts 5e 5f, thereby actuating the circuit due to the conduction of the ON-contacts 5e 5f so as to actuate the circuit and a buzzer in a desired time, i.e. 7 minutes. The switch 40 is a main switch and usually is in a state of ON and when the timer is in the state of non-use, said switch indicates 0:00 on the indicator 30; Col. 4, lines 15-30).

Regarding claim 2, Hiromori discloses wherein a shape of the timer apparatus includes a cube (see Fig. 3).  

Regarding claim 3, Hiromori discloses wherein a shape of the timer apparatus includes a pyramid (Fig. 11), a pentagonal prism (Fig. 7), a hexagonal prism (Fig. 12), or a polygonal prism (See any of Fig. 3 6, 7, 11, 12).  

Regarding claim 4, Hiromori discloses wherein the first timing surface displays a first value (for example, see surface labeled “15”, Fig. 3).

Regarding claim 5, Hiromori further discloses wherein the first value includes one from a set of 5, 15, 30, and 60 minutes (both 15 and 30 minutes are shown as examples in Fig. 3).  

Regarding claim 6, Hiromori discloses wherein the controller is configured to:  
20receive a first signal from the orientation sensor, wherein the first signal indicates the first timing surface in a top position; instruct the display surface to provide a timer, wherein the timer is configured to start counting down from a first value displayed on the first timing surface; and 12instruct the display surface to orient the timer in relation to the first timing surface (When the timer A providing with a timer function only is turned upside down in a manner such that a face of side plates of the hollow body 1 indicating a prescribed time 9 thereon, for example 7 minutes, is situated on the top surface thereof after turning on a switch 40, the steel ball 6 abuts a pair of ON-contacts 5e 5f, thereby actuating the circuit due to the conduction of the ON-contacts 5e 5f so as to actuate the circuit and a buzzer in a desired time, i.e. 7 minutes. The switch 40 is a main switch and usually is in a state of ON and when the timer is in the state of non-use, said switch indicates 0:00 on the indicator 30; Col. 4, lines 15-30).

Regarding claim 7, Hiromori discloses wherein the controller is further configured to: detect the timer count down to zero; and  5emit one or more of an audible alarm and a visual alarm (sounding the buzzer after the lapse of a prescribed time or indicating the selected embodiment on the indicator; Col. 2, lines 45-55). 

Regarding claim 10, Hiromori discloses wherein the controller is further configured to: receive a second signal from the orientation sensor, wherein the second signal indicates a second timing surface in the top position;  20instruct the display surface to provide a new timer, the new timer is configured to count down from a second value displayed on the second timing surface; and instruct the display surface to orient the new timer in relation to the second timing surface (When the timer A providing with a timer function only is turned upside down in a manner such that a face of side plates of the hollow body 1 indicating a prescribed time 9 thereon, for example 7 minutes, is situated on the top surface thereof after turning on a switch 40, the steel ball 6 abuts a pair of ON-contacts 5e 5f, thereby actuating the circuit due to the conduction of the ON-contacts 5e 5f so as to actuate the circuit and a buzzer in a desired time, i.e. 7 minutes; Col. 4, lines 15-30; Examiner notes that this second instance can be a different time, such as 30 instead of 15; see Fig. 3).

Regarding claim 11, Hiromori discloses wherein the controller is further configured to: receive a second signal from the orientation sensor, wherein the second signal indicates the stop surface in the top position (see blank surface 4, Fig. 4, state of “non-use”; col. 2, lines 50-65; col. 3, lines 14-25); and  5instruct the display surface to re-set the timer (The switch 40 is a main switch and usually is in a state of ON and when the timer is in the state of non-use, said switch indicates 0:00 on the indicator 30; Col. 4, lines 15-30; thus Examiner construes that when the top surface is moved to the stop/blank surface, the timer resets to 0:00).

Regarding claim 13, Hiromori discloses a timer apparatus comprising: 
a timing surface (for example, see surface labeled “15”, Fig. 3), 
5a display surface (see surface with digital timer 30, Fig. 3), 
a stop surface (see blank surface 4, Fig. 4, state of “non-use”; col. 2, lines 50-65; col. 3, lines 14-25), and 
15a controller coupled to an orientation sensor (spherical conductor is displaced within the frame and contacts adjacent contacts to activate circuit; Abstract; When the timer A providing with a timer function only is turned upside down in a manner such that a face of side plates of the hollow body 1 indicating a prescribed time 9 thereon, for example 7 minutes, is situated on the top surface thereof after turning on a switch 40, the steel ball 6 abuts a pair of ON-contacts 5e 5f, thereby actuating the circuit due to the conduction of the ON-contacts 5e 5f so as to actuate the circuit and a buzzer in a desired time, i.e. 7 minutes. The switch 40 is a main switch and usually is in a state of ON and when the timer is in the state of non-use, said switch indicates 0:00 on the indicator 30; Col. 4, lines 15-30), wherein a shape of the timer apparatus includes a cube (Fig. 3), and wherein the controller is configured to:
receive a signal from the orientation sensor, wherein the signal indicates the timing surface in a top position;  20instruct the display surface to provide a timer, wherein the timer is configured to start counting down from a value displayed on the timing surface; and instruct the display surface to orient the timer in relation to the timing surface (When the timer A providing with a timer function only is turned upside down in a manner such that a face of side plates of the hollow body 1 indicating a prescribed time 9 thereon, for example 7 minutes, is situated on the top surface thereof after turning on a switch 40, the steel ball 6 abuts a pair of ON-contacts 5e 5f, thereby actuating the circuit due to the conduction of the ON-contacts 5e 5f so as to actuate the circuit and a buzzer in a desired time, i.e. 7 minutes. The switch 40 is a main switch and usually is in a state of ON and when the timer is in the state of non-use, said switch indicates 0:00 on the indicator 30; Col. 4, lines 15-30).

Regarding claim 14, Hiromori further discloses a method of providing a timer apparatus, the method comprising: 
receiving a signal from an orientation sensor, wherein a shape of the timer apparatus includes a cube (Fig. 3), and wherein the signal indicates a timing surface in a top position; instructing a display surface to provide a timer, wherein the timer is configured to start 5counting down from a value displayed on the timing surface; and instructing the display surface to orient the timer in relation to the timing surface (When the timer A providing with a timer function only is turned upside down in a manner such that a face of side plates of the hollow body 1 indicating a prescribed time 9 thereon, for example 7 minutes, is situated on the top surface thereof after turning on a switch 40, the steel ball 6 abuts a pair of ON-contacts 5e 5f, thereby actuating the circuit due to the conduction of the ON-contacts 5e 5f so as to actuate the circuit and a buzzer in a desired time, i.e. 7 minutes. The switch 40 is a main switch and usually is in a state of ON and when the timer is in the state of non-use, said switch indicates 0:00 on the indicator 30; Col. 4, lines 15-30; See Fig. 3 and 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,349,573 (Hiromori) in view of US Patent Application Publication No. 2019/0146421 (Rogers et al.).

Regarding claim 12, Hiromori discloses the apparatus of claim 6 as discussed above. Hiromori fails to expressly disclose wherein the display surface includes: a volume control configured to adjust a volume of an audible alarm associated with the timer.  
However, Rogers discloses an adjustable timer apparatus (title; Fig. 1) that has a volume switch (see claim 6; [0083]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hiromori and include a volume switch to be able to manually adjust the volume of the buzzer as desired.

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2017/0115639 (Rubin et al.) discloses an electronic timer in a regular dodecahedron case.
US 2005/0164778 (Cooney) discloses a game die having electronic timer.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683